[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 Aug. 25, 2008
                               No. 07-13954                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 07-80025-CR-KAM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

AVA MONTALVO,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (August 25, 2008)

Before ANDERSON, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     David J. Joffe, appointed counsel for Ava Montalvo, has filed a motion to
withdraw on appeal supported by a brief pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L.Ed.2d. 493 (1967). Our independent review of the record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED and Montalvo’s convictions

and sentences are AFFIRMED.




                                           2